NEWSRELEASE Contacts: For investors: Robert C. Weiner For media: Brian C. Kosoy Vice President, Investor Relations Public Relations 904-332-3287 904-332-4175 PSS WORLD MEDICAL ANNOUNCES FINANCIAL GOALS FOR FISCAL YEAR 2011 Jacksonville, Florida (May 27, 2010) – In conjunction with today’s 2010 Investor Day, PSSWorld Medical, Inc. (NasdaqGS: PSSI) announced its financial goals for fiscal year 2011. Fiscal Year 2011 Goals Consolidated Same Day Sales Growth 2.5% – 3.0% Consolidated GAAP Earnings Per Diluted Share $1.27 – $1.31 Operating Cash Flow (in millions) $108 – $112 PSS World Medical will provide an online Web simulcast of the Company’s Investor Day meeting scheduled for today from 9:00 a.m. to 11:00 a.m. Central Time.The Company expects to discuss its financial outlook for fiscal year 2011, which began April 5, 2010.In addition to the live broadcast, an online replay will be available approximately an hour following the conclusion of the live broadcast.The Company may reference certain non-GAAP financial measures in an effort to provide additional information to investors.All non-GAAP measures have been reconciled to the related GAAP measures in accordance with SEC rules.Reconciliation charts can be found in the 2010 Investor Day Financial Supplement on the Company’s website.A link to these events and information can be found on the Company’s website at www.pssworldmedical.com or www.opencompany.info. PSS World Medical, Inc. is a national distributor of medical products to physicians and elder care providers through its two business units. Since its inception in 1983, PSS has become a leader in the two market segments that it serves with a focused market approach to customer services, a consultative sales force, strategic acquisitions, strong arrangements with product manufacturers and a unique culture of performance. Certain statements in this release are "forward-looking statements" made pursuant to the Private Securities Litigation Reform Act of 1995 and other federal securities laws.These forward-looking statements are identified by the use of words such as "expect," "may," "will," "should," "believe," "plan," "anticipate," and "estimate" among others.These statements involve a number of risks and uncertainties, many of which are outside the control of the Company.Actual results may differ materially from those identified in the forward-looking statements.Among the factors that could cause results to differ materially are the following: fluctuating demand for our products and services; national and global economic conditions, including our and our customers' ability to obtain financing; the introduction of new products and services offered by us and our competitors; uncertainty of the impact of the presidential administration's health care policies and recently enacted healthcare reform legislation; proper functioning of our data processing and information technology systems; our ability to successfully execute our global sourcing strategy; pricing pressures on large national and regional accounts and GPOs; customer credit quality and our ability to collect our accounts receivable, particularly in states with significant budget deficits; our ability to compete with other medical supply companies and direct manufacturers; multi-tiered cost structures where certain institutions can obtain more favorable prices for medical products than us; our ability to maintain relationships with our suppliers and customers; our ability to retain sales reps and key management; our ability to execute our growth strategy; increased operating costs, including fuel prices; risks involved in maintaining a large amount of inventory; our indebtedness may limit our ability to obtain additional financing or react to market conditions; we face litigation and product liability exposure; weather-related events such as hurricanes may disrupt our and our customers' business; we may be deemed to infringe other persons intellectual property; our business is subject to numerous federal, state and foreign laws and regulations, including state pedigree laws and regulations and the increased enforcement environment with respect to such laws and regulations; general business, competitive and economic factors and conditions; and other factors described from time to time in the Company's reports filed with the Securities and Exchange Commission.PSS assumes no obligation to update the information in this release except as otherwise required by law.Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date hereof. -END-
